DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states “wherein the inboard wing part and/or the outboard wing part has a span which is greater than 10%, 20% or 50% of the span of the wing”. It is unclear which percentage of span must be met since they have partially overlapping ranges. For examination purposes, it will be interpreted as “greater than 10% of the span of the wing”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt (DE 19947633 A1 – translation provided) in view of Sankrithi et al (“Sankrithi”) (US 20090057493 A1).
For claim 1, Lebelt discloses an aircraft wing (Fig. 4) comprising a root (at fuselage connection); a tip (at ends of wings); an inboard wing part (3); an outboard wing part (2); and a junction between the inboard wing part and the outboard wing part (junction where pod is located), wherein the inboard wing part has anhedral (Fig. 4) and is swept back so that it extends downwardly and aft away from the root towards the junction (Page 4: Para 3, negative sweeping of the wing section – “section 1 of the wing is to the rear”), and the outboard wing part has dihedral (Fig. 4) and is swept forward so that it extends upwardly and forward away from the junction towards the tip (Page 4: Para 3, negative sweeping of the wing section – “section 2 swept forward”), and further comprising an engine (Fig. 4, engines suspended below junction), wherein the inboard wing part and the outboard wing part each comprise a leading edge, a trailing edge and a mid-chord line (Figs. 1-4).
But fails to disclose that the engine has an air intake positioned aft of both mid-chord lines viewed from above the aircraft wing.
However, Sankrithi teaches an aircraft wing (Fig. 2) with an engine (20) that has an air intake positioned aft of a mid-chord line of the wing when viewed from above (Fig. 10). If applicant disagrees that the drawings show that the intake is positioned aft of the mid-chord line then it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the engine so In re Japikse, 86 USPQ 70. One would have been motivated to make this modification to shield the public below the aircraft from the engine noise. The exact positioning of the engine would be modified for purposes of weight and balance and aircraft dynamics along with desired engine noise shielding characteristics.
For claim 2, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the engine is mounted at the junction (Fig. 4).
For claim 3, Lebelt, as modified by Sankrithi by placing the engine above the wing, discloses the aircraft wing according to claim 1, wherein at least part of the engine is positioned above the junction viewed from a front of the aircraft wing (Fig. 4 with engine above wing).
For claim 5, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the air intake is positioned to ingest a first span-wise flow of air which has flowed outwardly along an upper surface of the inboard wing part towards the junction and a second span-wise flow of air which has flowed inwardly along an upper surface of the outboard wing part towards the junction (by nature of the positioning of the engine above and aft of the wing sections which sweep down and back toward the engine, some of the air will flow span-wise to be ingested into the engine air intake).
For claim 6, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the junction comprises a pod (Fig. 4, mounting pod shown above suspended engine – as modified this engine is placed above the mounting pod as shown in Sankrithi Fig. 3a), and at least part of the engine is positioned above the pod viewed from a front of the aircraft wing (Sankrithi, Fig. 3a: engine 20 positioned above mounting pod 21).
For claim 7, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the air intake is positioned to ingest boundary layer air which has flowed across the junction (by nature of the position of the engine, some boundary layer air will flow across the junction and then into the engine, which is located at the junction).
For claim 8, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the junction comprises a pod (Fig. 4, mounting pod for engine located at junction between wing sections).
For claim 12, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the aircraft wing has a span from its root to its tip (Fig. 4), and wherein the inboard wing part and/or the outboard wing part has a span which is greater than 10%, 20% or 50% of the span of the wing (the wing only has the two sections – inboard and outboard – therefore necessarily one of them must be greater than 10% of the total span, since if one of them is not (for example 5%) then the other would be (95% in this example)).
For claim 13, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the inboard wing part has a span which is less than a span of the outboard wing part (Pg 2 Para 5 states that the size of the wing sections are variable). It would have been an obvious matter of design choice to make the inboard wing part with a span less than the outboard wing part, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change “depending on the application conditions or application requirements shape” (Lebelt Pg 2 Para 5).
For claim 14, Lebelt as modified discloses an aircraft comprising a pair of wings according to claim 1 (Fig. 4).
For claim 16, Lebelt discloses an aircraft wing (Fig. 4) comprising a root (at fuselage connection); a tip (at ends of wings); an inboard wing part (3); an outboard wing part (2); and a junction between the inboard wing part and the outboard wing part (junction where pod is located), wherein the inboard wing part has anhedral (Fig. 4) and is swept back so that it extends downwardly and aft away from the root towards the junction (Page 4: Para 3, negative sweeping of the wing section – “section 1 of the wing is to the rear”), and the outboard wing part has dihedral (Fig. 4) and is swept forward so that it extends upwardly and forward away from the junction towards the tip (Page 4: Para 3, negative sweeping of the wing section – “section 2 swept forward”), further comprising an engine (Fig. 4, engines suspended below junction), 
But fails to disclose wherein the engine has an air intake positioned to ingest a first span-wise flow of air which has flowed outwardly along an upper surface of the inboard wing part towards the junction and a second span-wise flow of air which has flowed inwardly along an upper surface of the outboard wing part towards the junction.
However, Sankrithi teaches placing a mid-wing engine on top of a wing and further back aft of the leading edge of the wing (Fig. 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt by placing the engine on top of the wing and aft of the leading edge as disclosed by Sankrithi. One would have been motivated to make this modification to shield the public below the aircraft from the engine noise. The exact positioning of the engine would be modified for purposes of weight and balance and aircraft dynamics along with desired engine noise shielding characteristics.
Modified as such, the positioning of the engine on Lebelt would have an air intake positioned to ingest a first span-wise flow of air which has flowed outwardly along an upper surface of the inboard wing part towards the junction and a second span-wise flow of air which has flowed inwardly along an upper surface of the outboard wing part towards the junction (by nature of the positioning of the engine above and aft of the wing sections which sweep down and back toward the engine, some of the air will flow span-wise to be ingested into the engine air intake).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt in view of Sankrithi, further in view of Ismailov (US 20100051741 A1).
For claim 4, Lebelt as modified discloses the aircraft wing according to claim 1, but fails to disclose that the wing comprises a fuel tank, and the engine is arranged to receive fuel from the fuel tank.
However, Ismailov teaches an aircraft with wing sections with anhedral and dihedral (Fig. 1), wherein the wing comprises a fuel tank, and the engine is arranged to receive fuel from the fuel tank (Para 0019, “The wings or at least one or more parts thereof may be hollow and adapted to contain fuel tanks for one or both of the power units”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt et al by storing fuel in the wing as disclosed by Ismailov. One of ordinary skill in the art would have been motivated to make this modification for efficient use of a hollow space and for weight and balance purposes.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt in view of Sankrithi, further in view of Capelis (US 1956313 A).
For claim 9, Lebelt as modified discloses the aircraft wing according to claim 1, but fails to disclose a landing gear mounted at the junction.
However, Capelis teaches an aircraft wing (Figs. 1-2) with a landing gear mounted at the mid wing junction (in pod 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt as modified by having landing gear mounted at the junction as disclosed by Capelis. One of ordinary skill in the art would have been motivated to make this modification to support the aircraft on the ground and to place this gear at the lowest point on the wings which is already structurally reinforced.
For claim 10, Lebelt as modified discloses the aircraft wing according to claim 9, wherein the junction comprises a pod (Capelis: pod 13 at junction) and the landing gear is retractable into the pod (Capelis: Fig. 1).
For claim 11, Lebelt as modified discloses the aircraft wing according to claim 9, wherein the landing gear is retractable in a forward direction (Capelis: Fig. 1, left is forward).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt in view of Bec et al (“Bec”) (FR 2967971 A1 – translation provided).
For claim 15, Lebelt discloses an aircraft comprising: a fuselage (Fig. 4); and a pair of wings carried by the fuselage (Fig. 4), each wing comprising; an inboard wing part (3); an outboard wing part (2); a tip (at ends of wings); a junction between the inboard wing part and the outboard wing part (junction where pod is located); an engine mounted at the junction (engine suspended below junction); wherein the inboard wing part has anhedral (Fig. 4) so that it extends downwardly away from the fuselage and towards the junction, and the outboard wing part has dihedral (Fig. 4) so that it extends upwardly away from the junction and towards the tip, wherein each inboard wing part has anhedral and is swept back so that it extends downwardly and aft away from the root towards the junction (Page 4: Para 3, negative sweeping of the wing section – “section 1 of the wing is to the rear”), and each outboard wing part has dihedral and is swept forward so that it extends upwardly and forward away from the junction towards the tip (Page 4: Para 3, negative sweeping of the wing section – “section 2 swept forward”),
But fails to disclose landing gear mounted at the junction.
However, Bec teaches an aircraft (Fig. 3) with two wings each having an inboard wing section with anhedral (18) and an outboard wing section with dihedral (20), further comprising a landing gear mounted at the junction (shown in Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt by mounting landing gear at the junction as disclosed by Bec. One of ordinary skill in the art would have been motivated to make this modification to support the aircraft on the ground and to place this gear at the lowest point on the wings which is already structurally reinforced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/15/2022